

116 HR 3969 IH: Save Our Seas 2.0 Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3969IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Bonamici (for herself, Mr. Beyer, Mr. Fitzpatrick, Mr. Rooney of Florida, Mr. Larsen of Washington, Mr. Kilmer, Mr. Case, Mr. Young, Mr. Pappas, Ms. Pingree, and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, Ways and Means, Foreign Affairs, Energy and Commerce, Science, Space, and Technology, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve efforts to combat marine debris, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Save Our Seas 2.0 Act or the SOS 2.0 Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Sense of Congress.
					TITLE I—Enhancing the domestic marine debris response
					Subtitle A—Marine Debris Response Trust Fund
					Sec. 101. Marine Debris Response Trust Fund.
					Subtitle B—Marine Debris Foundation
					Sec. 111. Establishment and purposes of Foundation.
					Sec. 112. Board of Directors of the Foundation.
					Sec. 113. Rights and obligations of the Foundation.
					Sec. 114. Administrative services and support.
					Sec. 115. Volunteer status.
					Sec. 116. Report requirements; petition of attorney general for equitable relief.
					Sec. 117. United States release from liability.
					Sec. 118. Authorization of appropriations.
					Subtitle C—Genius Prize for Save Our Seas Innovations 
					Sec. 121. Definitions.
					Sec. 122. Genius prize for Save Our Seas Innovations.
					Sec. 123. Save Our Seas Innovation Steering Committee.
					Sec. 124. Agreement with the marine debris foundation.
					Sec. 125. Judges.
					Sec. 126. Report to Congress.
					Sec. 127. Authorization of appropriations.
					Sec. 128. Termination of authority.
					Subtitle D—Other measures relating to combating marine debris
					Sec. 131. Prioritization of marine debris in existing innovation and entrepreneurship programs.
					Sec. 132. Expansion of derelict vessel recycling.
					Sec. 133. Incentive for fishermen to collect and dispose of plastic found at sea.
					Sec. 134. Amendments to Marine Debris Program.
					Sec. 135. Marine debris on National Forest System land.
					Subtitle E—Studies and reports
					Sec. 141. Report on opportunities for innovative uses of plastic waste.
					Sec. 142. Report on microfiber pollution.
					Sec. 143. Study on United States plastic pollution data.
					Sec. 144. Report on minimizing the creation of new plastic waste.
					Sec. 145. Study on mass balance methodologies to certify circular polymers.
					TITLE II—Enhanced global engagement to combat marine debris
					Sec. 201. Statement of policy on international cooperation to combat marine debris.
					Sec. 202. Prioritization of efforts and assistance to combat marine debris and improve plastic
			 waste management.
					Sec. 203. United States leadership in international fora.
					Sec. 204. Enhancing international outreach and partnership of United States agencies involved in
			 marine debris activities.
					Sec. 205. Negotiation of new international agreements.
					Sec. 206. Consideration of marine debris in negotiating international agreements.
					TITLE III—Improving domestic infrastructure to prevent marine debris
					Sec. 301. Definitions.
					Sec. 302. Strategy for improving waste management, recycling, and water management.
					Sec. 303. Waste management State revolving funds.
					Sec. 304. Grant programs.
					Sec. 305. Study on repurposing plastic waste in infrastructure.
					Sec. 306. Study on options to advance technologies for converting plastic waste to chemicals,
			 feedstocks, and other products.
					Sec. 307. Study on effects of microplastics in food supplies and sources of drinking water.
					Sec. 308. Report on eliminating barriers to increase the collection of recyclable materials.
					Sec. 309. Report on economic incentives to spur development of new end-use markets for recycled
			 plastics.
 2.DefinitionsIn this Act: (1)Circular economyThe term circular economy means an economy that uses a systems-focused approach and involves industrial processes and economic activities that—
 (A)are restorative or regenerative by design; (B)enable resources used in such processes and activities to maintain their highest values for as long as possible; and
 (C)aim for the elimination of waste through the superior design of materials, products, and systems (including business models).
 (2)EPA AdministratorThe term EPA Administrator means the Administrator of the Environmental Protection Agency. (3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Marine debrisThe term marine debris has the meaning given that term in section 7 of the Marine Debris Act (33 U.S.C. 1956). (5)Marine debris eventThe term marine debris event means an event or related events that affects or may imminently affect the United States involving—
 (A)marine debris caused by a natural event, including a tsunami, flood, landslide, hurricane, or other natural source;
 (B)distinct, nonrecurring marine debris, including derelict vessel groundings and container spills, that have immediate or long-term impacts on habitats with high ecological, economic, or human-use values; or
 (C)marine debris caused by an intentional or grossly negligent act or acts that causes substantial economic or environmental harm.
 (6)Non-Federal fundsThe term non-Federal funds means funds provided by— (A)a State;
 (B)an Indian Tribe; (C)a territory of the United States;
 (D)one or more units of local governments or Tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (E)a private for-profit entity; (F)a nonprofit organization; or
 (G)a private individual. (7)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (8)StateThe term State means— (A)a State;
 (B)an Indian Tribe; (C)the District of Columbia; and
 (D)a territory or possession of the United States. (9)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.
 (10)Waste managementThe term waste management means the systems, operation, supervision, and aftercare of processes and equipment used for waste—
 (A)collection; (B)transport;
 (C)recovery; (D)reuse;
 (E)recycling; and (F)safe disposal of waste when recovery, reuse, or recycling are not otherwise available.
 3.Sense of CongressIt is the sense of Congress that— (1)eliminating plastic waste from the oceans requires a multi-faceted approach, including waste reduction and prevention, reuse and recycling, and innovation;
 (2)both domestic and international efforts are required to make progress in combating marine debris; (3)efforts by States, communities, and corporations to minimize the use of single-use plastic products have been successful in raising awareness of the marine debris issue; and
 (4)while we make progress toward a more sustainable future, we must recognize that there is significant amount of plastic waste that has already been created that must be prevented from entering the oceans through recycling, reuse, repurposing, and other innovative means.
			IEnhancing the domestic marine debris response
			AMarine Debris Response Trust Fund
				101.Marine Debris Response Trust Fund
 (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
						
							9512.Marine Debris Response Trust Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Marine Debris Response Trust Fund, consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section.
								(b)Purposes of Trust Fund
 (1)In generalAmounts in the Marine Debris Response Trust Fund shall be available for the National Oceanic and Atmospheric Administration to respond to a marine debris event described in paragraph (2), which may include—
 (A)monitoring, response, and prevention; (B)providing funding to States, territories, Tribes, and other United States Government and nongovernmental organizations supporting prevention, cleanup, and response efforts; or
 (C)administrative costs relating to distributing amounts from the Trust Fund. (2)Marine debris event describedA marine debris event described in this paragraph is an event that affects or may affect the United States involving—
 (A)marine debris caused by a natural event, including a tsunami, flood, landslide, hurricane, or other natural source;
 (B)distinct, nonrecurring marine debris, including derelict vessel groundings and container spills, that have immediate or long-term impacts on habitats with high ecological, economic, or human-use values; or
 (C)marine debris caused by an intentional or grossly negligent act or acts that causes substantial economic or environmental harm.
										(c)Limitations on expenditures
 (1)Maximum per eventThe maximum amount that may be paid from the Marine Debris Response Trust Fund with respect to any single event may not exceed $100,000,000.
 (2)Minimum balanceA payment may be made from the Marine Debris Response Trust Fund only if the amount in the Trust Fund after the payment will not be less than $1,000,000.
 (3)Maximum balanceAmounts in the Marine Debris Response Trust Fund may not exceed $500,000,000. (d)Initial fundingThere are authorized to be appropriated to the Marine Debris Response Trust Fund $2,000,000 for fiscal year 2020 to establish the Trust Fund.
								(e)Authority To borrow
 (1)In generalThere are authorized to be appropriated to the Marine Debris Response Trust Fund, as repayable advances, such sums as may be necessary to carry out the purposes of the Trust Fund.
 (2)Limitation on amount outstandingThe maximum aggregate amount of repayable advances to the Marine Debris Response Trust Fund outstanding at any one time may not exceed $1,000,000.
									(3)Repayment of advances
 (A)In generalAdvances made to the Marine Debris Response Trust Fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary of Commerce, in consultation with the Secretary of the Treasury, determines that amounts are available for such purposes in the Trust Fund.
 (B)Final repaymentNo advance may be made to the Marine Debris Response Trust Fund after September 30, 2035, and all advances to such Fund shall be repaid on or before that date.
 (C)Rate of interestInterest on advances made pursuant to this subsection shall be— (i)at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding, and
 (ii)compounded annually. (f)Availability of fundsAmounts in the Marine Debris Response Trust Fund shall—
 (1)be available without fiscal year limitation and without apportionment; and (2)shall supplement and not supplant other amounts available for responding to marine debris events.
 (g)InvestmentThe Secretary of the Treasury shall invest amounts in the Marine Debris Response Trust Fund in interest bearing obligations of the United States to the extent such amounts are not required to meet current withdrawals. Interest earned by such investments shall be credited to, and become a part of, the Trust Fund.
 (h)AdministrationThe Under Secretary of Commerce for Oceans and Atmosphere shall prescribe regulations— (1)providing for a process for submitting a claim to the Marine Debris Response Trust Fund and for distributing amounts from the Trust Fund pursuant to those claims; and
 (2)providing guidance with respect to what constitutes an event for which amounts will be distributed from the Trust Fund.
									(i)Liability of the United States limited to amount in Trust Fund
 (1)In generalAny claim filed against the Marine Debris Response Trust Fund may be paid only out of the Trust Fund.
 (2)Order in which unpaid claims are to be paidIf at any time the Marine Debris Response Trust Fund has insufficient funds to pay all of the claims out of the Trust Fund at such time, such claims shall, to the extent permitted under paragraph (1), be paid in full in the order in which they were finally determined.
									(j)Non-Federal contributions to the Trust Fund
 (1)In generalA gift, award, devise, or bequest, and non-Federal amounts from legal judgments or settlements may be accepted by the Marine Debris Response Trust Fund without regard to whether the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Trust Fund.
 (2)Foreign giftsAny gifts, awards, devises, or bequests given to or received from a person in a foreign country by or to the Marine Debris Response Trust Fund shall be made only with the concurrence of the Secretary of State, in consultation, as appropriate, with the Administrator of the United States Agency for International Development..
 (b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following:
						
							
								Sec. 9512. Marine Debris Response Trust Fund..
					BMarine Debris Foundation
				111.Establishment and purposes of Foundation
 (a)EstablishmentThere is established the Marine Debris Foundation (in this subtitle referred to as the Foundation). The Foundation is a charitable and nonprofit organization and is not an agency or establishment of the United States.
 (b)PurposesThe purposes of the Foundation are— (1)to encourage, accept, and administer private gifts of property for the benefit of, or in connection with, the activities and services of the National Oceanic and Atmospheric Administration under the Marine Debris Program established under section 3 of the Marine Debris Act (33 U.S.C. 1952), and other relevant programs and agencies;
 (2)to undertake and conduct such other activities as will further the efforts of the National Oceanic and Atmospheric Administration to assess, prevent, reduce, and remove marine debris and address the adverse impacts of marine debris on the economy of the United States, the marine environment, and navigation safety;
 (3)to participate with, and otherwise assist, State, local, and Tribal governments, foreign governments, entities, and individuals in undertaking and conducting activities to assess, prevent, reduce, and remove marine debris and address the adverse impacts of marine debris and its root causes on the economy of the United States, the marine environment (including waters in the jurisdiction of the United States, the high seas, and waters in the jurisdiction of other countries), and navigation safety; and
 (4)to support other Federal actions to reduce marine debris. 112.Board of Directors of the Foundation (a)Establishment and membership (1)In generalThe Foundation shall have a governing Board of Directors (in this subtitle referred to as the Board), which shall consist of the Under Secretary and 12 additional Directors appointed in accordance with subsection (b) from among individuals who are United States citizens.
 (2)Representation of diverse points of viewTo the maximum extent practicable, the membership of the Board shall represent diverse points of view relating to the assessment, prevention, reduction, and removal of marine debris.
 (3)Not Federal employeesAppointment as a Director of the Foundation shall not constitute employment by, or the holding of an office of, the United States for the purpose of any Federal law.
						(b)Appointment and terms
 (1)AppointmentSubject to paragraph (2), after consulting with the EPA Administrator, the Director of the United States Fish and Wildlife Service, the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, and the Administrator of the United States Agency for International Development, and considering the recommendations submitted by the Board, the Under Secretary shall appoint 12 Directors who meet the criteria established by subsection (a), of whom—
 (A)at least 4 shall be educated or experienced in the assessment, prevention, reduction, or removal of marine debris, which may include an individual with expertise in waste management, recycling, reuse, or a circular economy;
 (B)at least 2 shall be educated or experienced in the assessment, prevention, reduction, or removal of marine debris outside the United States;
 (C)at least 2 shall be educated or experienced in ocean and coastal resource conservation science or policy; and
 (D)at least 2 shall be educated or experienced in international trade or foreign policy. (2)Terms (A)In generalSubject to subparagraph (B), each Director (other than the Under Secretary) shall be appointed for a term of 6 years.
 (B)Initial appointments to new member positionsOf the Directors appointed by the Under Secretary under paragraph (1), the Secretary shall appoint, not later than 180 days after the date of the enactment of this Act—
 (i)four Directors for a term of 6 years; (ii)four Directors for a term of 4 years; and
 (iii)four Directors for a term of 2 years. (3)Vacancies (A)In generalThe Under Secretary shall fill a vacancy on the Board.
 (B)Term of appointments to fill unexpired termsAn individual appointed to fill a vacancy that occurs before the expiration of the term of a Director shall be appointed for the remainder of the term.
 (4)ReappointmentAn individual (other than an individual described in paragraph (1)) shall not serve more than 2 consecutive terms as a Director, excluding any term of less than 6 years.
 (5)Request for removalThe executive committee of the Board may submit to the Under Secretary a letter describing the nonperformance of a Director and requesting the removal of the Director from the Board.
 (6)Consultation before removalBefore removing any Director from the Board, the Under Secretary shall consult with the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, the Director of the United States Fish and Wildlife Service, and the EPA Administrator.
 (c)ChairmanThe Chairman shall be elected by the Board from its members for a 2-year term. (d)QuorumA majority of the current membership of the Board shall constitute a quorum for the transaction of business.
 (e)MeetingsThe Board shall meet at the call of the Chairman at least once a year. If a Director misses 3 consecutive regularly scheduled meetings, that individual may be removed from the Board and that vacancy filled in accordance with subsection (b).
 (f)Reimbursement of expensesMembers of the Board shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses incurred by them in the performance of the duties of the Foundation.
					(g)General powers
 (1)In generalThe Board may complete the organization of the Foundation by— (A)appointing officers and employees;
 (B)adopting a constitution and bylaws consistent with the purposes of the Foundation and the provisions of this subtitle; and
 (C)undertaking of other such acts as may be necessary to carry out the provisions of this subtitle. (2)Limitations on appointmentThe following limitations apply with respect to the appointment of officers and employees of the Foundation:
 (A)Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and employees of the Foundation shall be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (B)The first officer or employee appointed by the Board shall be the Secretary of the Board who— (i)shall serve, at the direction of the Board, as its chief operating officer; and
 (ii)shall be knowledgeable and experienced in matters relating to the assessment, prevention, reduction, and removal of marine debris.
								113.Rights and obligations of the Foundation
 (a)In generalThe Foundation— (1)shall have perpetual succession;
 (2)may conduct business throughout the several States, territories, and possessions of the United States and abroad;
 (3)shall have its principal offices in the District of Columbia or in a county in the State of Maryland or Virginia that borders on the District of Columbia; and
 (4)shall at all times maintain a designated agent authorized to accept service of process for the Foundation.
 (b)Service of processThe serving of notice to, or service of process upon, the agent required under subsection (a)(4), or mailed to the business address of such agent, shall be deemed as service upon or notice to the Foundation.
 (c)SealThe Foundation shall have an official seal selected by the Board which shall be judicially noticed. (d)Powers (1)In generalTo carry out its purposes under section 111, the Foundation shall have, in addition to the powers otherwise given it under this subtitle, the usual powers of a corporation acting as a trustee in the District of Columbia, including the power—
 (A)to accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property or any income therefrom or other interest therein;
 (B)to acquire by purchase or exchange any real or personal property or interest therein; (C)to invest any funds provided to the Foundation by the Federal Government in obligations of the United States or in obligations or securities that are guaranteed or insured by the United States;
 (D)to deposit any funds provided to the Foundation by the Federal Government into accounts that are insured by an agency or instrumentality of the United States;
 (E)to make use of any interest or investment income that accrues as a consequence of actions taken under subparagraph (C) or (D) to carry out the purposes of the Foundation;
 (F)to use Federal funds to make payments under cooperative agreements to provide substantial long-term benefits for the assessment, prevention, reduction, and removal of marine debris;
 (G)unless otherwise required by the instrument of transfer, to sell, donate, lease, invest, reinvest, retain or otherwise dispose of any property or income therefrom;
 (H)to borrow money and issue bonds, debentures, or other debt instruments; (I)to sue and be sued, and complain and defend itself in any court of competent jurisdiction, except that the Directors of the Foundation shall not be personally liable, except for gross negligence;
 (J)to enter into contracts or other arrangements with, or provide financial assistance to, public agencies and private organizations and persons and to make such payments as may be necessary to carry out its functions; and
 (K)to do any and all acts necessary and proper to carry out the purposes of the Foundation. (2)Non-Federal contributions to the FundA gift, devise, or bequest may be accepted by the Foundation without regard to whether the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (e)Notice to Members of CongressThe Foundation may not make a grant of Federal funds in an amount greater than $100,000 unless, by not later than 15 days before the grant is made, the Foundation provides notice of the grant to the Member of Congress for the congressional district in which the project to be funded with the grant will be carried out.
 (f)Coordination of international effortsAny efforts of the Foundation carried out in a foreign country, and any grants provided to an individual or entity in a foreign country, shall be made only with the concurrence of the Secretary of State, in consultation, as appropriate, with the Administrator of the United States Agency for International Development.
 (g)Consultation with NOAAThe Foundation shall consult with the Under Secretary during the planning of any restoration or remediation action using funds resulting from judgments or settlements relating to the damage to trust resources of the National Oceanic and Atmospheric Administration.
					114.Administrative services and support
 (a)Provision of servicesThe Under Secretary may provide personnel, facilities, and other administrative services to the Foundation, including reimbursement of expenses, not to exceed the current Federal Government per diem rates, for a period of up to 5 years beginning on the date of the enactment of this Act.
 (b)ReimbursementThe Foundation may reimburse the Under Secretary for any administrative service provided under subsection (a). The Under Secretary shall deposit any reimbursement received under this subsection into the Treasury to the credit of the appropriations then current and chargeable for the cost of providing such services.
 115.Volunteer statusThe Secretary of Commerce may accept, without regard to the civil service classification laws, rules, or regulations, the services of the Foundation, the Board, and the officers and employees of the Board, without compensation from the Department of Commerce, as volunteers in the performance of the functions authorized in this subtitle.
				116.Report requirements; petition of attorney general for equitable relief
 (a)ReportThe Foundation shall, as soon as practicable after the end of each fiscal year, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)describing the proceedings and activities of the Foundation during that fiscal year, including a full and complete statement of its receipts, expenditures, and investments; and
 (2)including a detailed statement of the recipient, amount, and purpose of each grant made by the Foundation in the fiscal year.
 (b)Relief with respect to certain foundation acts or failure To actIf the Foundation— (1)engages in, or threatens to engage in, any act, practice, or policy that is inconsistent with its purposes set forth in section 111(b); or
 (2)refuses, fails, or neglects to discharge its obligations under this subtitle, or threatens to do so,
						the Attorney General may petition in the United States District Court for the District of Columbia
 for such equitable relief as may be necessary or appropriate.117.United States release from liabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation nor shall the full faith and credit of the United States extend to any obligation of the Foundation.
				118.Authorization of appropriations
					(a)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary of Commerce such sums as may be necessary to carry out this subtitle for each of fiscal years 2020 through 2025.
 (2)Use of appropriated fundsSubject to paragraph (3), amounts made available under paragraph (1) shall be provided to the Foundation to match contributions (whether in currency, services, or property) made to the Foundation, or to a recipient of a grant provided by the Foundation, by private persons and State and local government agencies.
						(3)Prohibition on use for administrative expenses
 (A)In generalExcept as provided in subparagraph (B), no Federal funds made available under paragraph (1) may be used by the Foundation for administrative expenses of the Foundation, including for salaries, travel and transportation expenses, and other overhead expenses.
 (B)ExceptionThe Secretary may allow the use of Federal funds made available under paragraph (1) to pay for salaries during the 18-month period beginning on the date of the enactment of this Act.
							(b)Additional authorization
 (1)In generalIn addition to the amounts authorized to be appropriated under subsection (a), the Foundation may accept Federal funds from a Federal agency under any other Federal law for use by the Foundation to further the assessment, prevention, reduction, and removal of marine debris in accordance with the requirements of this subtitle.
 (2)Use of funds accepted from Federal agenciesFederal funds provided to the Foundation under paragraph (1) shall be used by the Foundation for matching, in whole or in part, contributions (whether in currency, services, or property) made to the Foundation by private persons and State and local government agencies.
 (c)Prohibition on use of grant amounts for litigation and lobbying expensesAmounts provided as a grant by the Foundation shall not be used for— (1)any expense related to litigation consistent with Federal-wide cost principles; or
 (2)any activity the purpose of which is to influence legislation pending before Congress consistent with Federal-wide cost principles.
						CGenius Prize for Save Our Seas Innovations 
 121.DefinitionsIn this subtitle: (1)Prize competitionThe term prize competition means the competition for the award of the Genius Prize for Save Our Seas Innovations established under section 122.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. 122.Genius prize for Save Our Seas Innovations (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition—
 (1)to encourage technological innovation with the potential to reduce plastic waste and thereby prevent marine debris; and
 (2)to award 1 or more prizes biennially for projects that advance human understanding and innovation in removing and preventing plastic waste, including—
 (A)advancements in materials used in packaging and other products that, if such products enter the coastal or ocean environment, will fully degrade without harming the environment, wildlife, or human health;
 (B)innovations in production and packaging design that reduce the use of raw materials, increase recycled content, encourage reusability and recyclability, and promote a circular economy;
 (C)improvements in marine debris detection, monitoring, and cleanup technologies and processes; (D)technological improvements or improved strategies to increase solid waste collection, processing, sorting, recycling, reuse, or repurposing; and
 (E)new designs or strategies to reduce overall packaging needs. (b)DesignationThe prize competition established under subsection (a) shall be known as the Genius Prize for Save Our Seas Innovations.
 (c)PrioritizationIn selecting awards for the prize competition, priority shall be given to projects that— (1)have a strategy, submitted with the application or proposal, to move the new technology, process, design, material, or other product supported by the prize to market-scale deployment;
 (2)support the concept of a circular economy; and (3)promote development of materials that—
 (A)can fully degrade in the ocean without harming the environment, wildlife, or human health; and (B)are to be used in fishing gear or other maritime products that have an increased likelihood of entering the coastal or ocean environment as unintentional waste.
							123.Save Our Seas Innovation Steering Committee
 (a)EstablishmentThe Secretary shall establish a steering committee, to be known as the Save Our Seas Innovation Steering Committee (in this subtitle referred as the Committee) to provide expert advice and recommendations in the establishment of the prize competition, selection of awardees, and analysis of the successes of the prize competition.
 (b)DutiesSubject to subsection (d), with respect to the prize competition, the Committee shall— (1)select a topic;
 (2)issue a problem statement; and (3)advise the Secretary on any opportunity for market-scale development of technological innovation to prevent marine plastic debris and promote the development of materials that fully degrade in ocean and coastal environments without harming the environment, wildlife, or human health.
 (c)Competition judgesA member of the Committee may serve as a judge for the prize competition under section 125. (d)Administrative cost reductionThe Committee shall, to the maximum extent practicable, minimize the administrative costs of the Committee, including by encouraging remote participation to reduce travel costs.
 (e)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of subsection (b)(1), respectively, the Committee shall consult widely with Federal and non-Federal stakeholders, including—
 (1)1 or more Federal agencies with jurisdiction over the prevention of marine debris or the promotion of innovative materials;
 (2)1 or more State agencies with jurisdiction over the prevention of marine debris or the promotion of innovative materials;
 (3)1 or more State, regional, or local conservation or waste management organizations, the mission of which relates to the prevention of marine debris or the promotion of innovative materials;
 (4)1 or more conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the prevention of marine debris or the promotion of innovative materials;
 (5)1 or more experts in the area of standards development regarding the degradation, breakdown, or recycling of polymers; and
 (6)experts in the following areas: (A)Polymer chemistry.
 (B)Wildlife conservation and management. (C)Marine biology or animal science.
 (D)Waste management. (E)Technology development.
 (F)Engineering. (G)Lifecycle assessment.
 (H)Economics. (I)Recycling.
 (J)Business development and management. (K)Marine environmental chemistry.
 (L)Any other discipline that the Secretary determines to be necessary to achieve the purposes of this subtitle.
							(f)Nonapplicability of the Federal Advisory Committee Act
 (1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Committee. (2)Applicability of financial disclosure requirementsNotwithstanding paragraph (1), section 208(b)(3) of title 18, United States Code, shall apply with respect to Government employees serving on the Committee.
						124.Agreement with the marine debris foundation
 (a)In generalThe Secretary shall offer to enter into an agreement, which may include a grant or cooperative agreement, under which the Marine Debris Foundation established under subtitle B shall administer the prize competition.
 (b)RequirementsAn agreement entered into under subsection (a) shall comply with the following requirements: (1)DutiesThe Marine Debris Foundation shall—
 (A)advertise the prize competition; (B)solicit prize competition participants;
 (C)administer funds relating to the prize competition; (D)receive Federal and non-Federal funds—
 (i)to administer the prize competition; and (ii)to award a cash prize;
 (E)carry out activities to generate contributions of non-Federal funds to offset, in whole or in part— (i)the administrative costs of the prize competition; and
 (ii)the costs of a cash prize; (F)in consultation with, and subject to final approval by, the Secretary, develop criteria for the selection of prize competition winners;
 (G)provide advice and consultation to the Secretary on the selection of judges under section 125 based on criteria developed in consultation with, and subject to the final approval of, the Secretary;
 (H)announce 1 or more annual winners of the prize competition; (I)subject to paragraph (2), award 1 or more cash prizes biennially of not less than $100,000; and
 (J)protect against unauthorized use or disclosure by the Marine Debris Foundation of any trade secret or confidential business information of a prize competition participant.
 (2)Additional cash prizesThe Marine Debris Foundation may award more than 1 cash prize in a year— (A)if the initial cash prize referred to in paragraph (1)(I) and any additional cash prizes are awarded using only non-Federal funds; and
 (B)consisting of an amount determined by the Under Secretary after the Secretary is notified by the Marine Debris Foundation that non-Federal funds are available for an additional cash prize.
 (3)Solicitation of fundsThe Marine Debris Foundation— (A)may request and accept Federal funds and non-Federal funds for a cash prize or administration of the prize competition;
 (B)may accept a contribution for a cash prize in exchange for the right to name the prize; and (C)shall not give special consideration to any Federal agency or non-Federal entity in exchange for a donation for a cash prize awarded under this section.
							125.Judges
 (a)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in subsection (b), select the 1 or more annual winners of the prize competition.
 (b)Determination by the secretaryThe judges appointed under subsection (a) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 126.Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this subtitle, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Committee that describes the activities carried out by the Committee relating to the duties described in section 123;
 (2)if the Secretary has entered into an agreement under section 124, a statement by the Marine Debris Foundation that describes the activities carried out by the Marine Debris Foundation relating to the duties described in section 123; and
 (3)a statement by 1 or more of the judges appointed under section 125 that explains the basis on which the winner of the cash prize was selected.
					127.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated such sums as may be necessary for expenses, including administrative expenses, relating to the prize competition.
 (b)Reimbursement of expensesMembers of the Committee and judges appointed under section 125 shall serve without pay, but may be reimbursed for the actual and necessary traveling and subsistence expenses.
 128.Termination of authorityThe prize program will terminate after 5 prize competition cycles have been completed. DOther measures relating to combating marine debris 131.Prioritization of marine debris in existing innovation and entrepreneurship programsThe Secretary of Commerce, the Secretary of Energy, the EPA Administrator, and the heads of other relevant Federal agencies, shall prioritize efforts to combat marine debris in innovation and entrepreneurship programs established before the date of the enactment of this Act, including by using such programs to increase innovation in and the effectiveness of waste management, monitoring, detection, data-sharing related to the prevalence and location of marine debris, demand for recycled content, alternative uses for plastic waste, product design, reduction of disposable plastic consumer products and packaging, ocean biodegradable materials development, waste prevention, and cleanup.
 132.Expansion of derelict vessel recyclingNot later than 1 year after the date of the enactment of this Act, the Under Secretary and the EPA Administrator shall jointly conduct a study to determine the feasibility of developing a nationwide derelict vessel recycling program—
 (1)using as a model the fiberglass boat recycling program from the pilot project in Rhode Island led by Rhode Island Sea Grant and its partners; and
 (2)including, if possible, recycling of vessels made from materials other than fiberglass. 133.Incentive for fishermen to collect and dispose of plastic found at sea (a)In generalThe Under Secretary shall establish a pilot program to assess the feasibility and advisability of providing incentives, such as grants, to fishermen based in the United States who incidentally capture marine debris while at sea—
 (1)to track or keep the debris on board; and (2)to dispose of the debris properly on land.
 (b)Support for collection and removal of derelict gearThe Under Secretary shall encourage United States efforts, such as the Fishing for Energy net disposal program, that support—
 (1)collection and removal of derelict fishing gear and other fishing waste; (2)disposal or recycling of such gear and waste; and
 (3)prevention of the loss of such gear. 134.Amendments to Marine Debris Program (a)Authorization of appropriationsSection 9(a) of the Marine Debris Act (33 U.S.C. 1958(a)) is amended by—
 (1)striking $10,000,000 and inserting $15,000,000; and (2)striking 5 percent and inserting 7 percent.
 (b)Enhancement of purposeSection 2 of the Marine Debris Act (33 U.S.C. 1951) is amended by striking marine environment, and inserting marine environment (including waters in the jurisdiction of the United States, the high seas, and waters in the jurisdiction of other countries),.
					135.Marine debris on National Forest System land
 (a)Special-Use authorizationThe Secretary of Agriculture (referred to in this section as the Secretary) shall not require a volunteer organization to obtain a special-use authorization for the removal of any marine debris being stored on National Forest System land.
 (b)Temporary storageMarine debris may be stored on National Forest System land in a location determined by the Secretary for not more than 60 days.
 (c)RequirementsExcept as otherwise provided in this section, any activities related to the removal of marine debris from National Forest System land shall be conducted in a manner consistent with applicable law and regulations and subject to such reasonable terms and conditions as the Secretary may require.
					EStudies and reports
 141.Report on opportunities for innovative uses of plastic wasteNot later than 2 years after the date of the enactment of this Act, the Marine Debris Coordinating Committee established under section 5 of the Marine Debris Act (33 U.S.C. 1954) (in this subtitle referred to as the Interagency Marine Debris Coordinating Committee) shall submit to Congress a report on innovative uses for plastic waste other than in infrastructure.
 142.Report on microfiber pollutionNot later than 2 years after the date of the enactment of this Act, the Interagency Marine Debris Coordinating Committee shall submit to Congress a report on microfiber pollution that includes—
 (1)a definition for microfiber; (2)an assessment of the sources, prevalence, and causes of microfiber pollution;
 (3)a recommendation for a standardized methodology to measure and estimate the prevalence of microfiber pollution;
 (4)recommendations for reducing microfiber pollution; and (5)a plan for how Federal agencies, in partnership with other stakeholders, can lead on opportunities to reduce microfiber pollution during the 5-year period beginning on such date of enactment.
					143.Study on United States plastic pollution data
 (a)In generalThe Under Secretary, in consultation with the EPA Administrator, shall seek to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies will undertake a multifaceted study that includes the following:
 (1)An evaluation of United States contributions to global ocean plastic waste, including types, sources, and geographic variations.
 (2)An assessment of the prevalence of marine debris and mismanaged plastic waste in saltwater and freshwater United States waterways.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the study conducted under subsection (a) that includes—
 (1)the findings of the National Academies; (2)recommendations on knowledge gaps that warrant further scientific inquiry; and
 (3)recommendations on the potential value of a national marine debris tracking and monitoring system and how such a system might be designed and implemented.
 144.Report on minimizing the creation of new plastic wasteNot later than 2 years after the date of the enactment of this Act, the Interagency Marine Debris Coordinating Committee shall submit to Congress a report on minimizing the creation of new plastic waste.
				145.Study on mass balance methodologies to certify circular polymers
 (a)In generalThe National Institute of Standards and Technology shall conduct a study of available mass balance methodologies that are or could be readily standardized to certify circular polymers.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Institute shall submit to Congress a report on the study conducted under subsection (a) that includes—
 (1)an identification and assessment of existing mass balance methodologies, standards, and certification systems that are or may be applicable to supply chain sustainability of polymers, considering the full life cycle of the polymer, and including an examination of—
 (A)the International Sustainability and Carbon Certification; and (B)the Roundtable on Sustainable Biomaterials; and
 (2)an assessment of any legal or regulatory barriers to developing a standard and certification system for circular polymers.
 (c)DefinitionsIn this section: (1)Circular polymersThe term circular polymers means polymers that can be reused multiple times or converted into a new, higher-quality product.
 (2)Mass balance methodologyThe term mass balance methodology means the method of chain of custody accounting designed to track the exact total amount of certain content in products or materials through the production system and to ensure an appropriate allocation of this content in the finished goods based on auditable bookkeeping.
						IIEnhanced global engagement to combat marine debris
 201.Statement of policy on international cooperation to combat marine debrisIt is the policy of the United States to partner, consult, and coordinate with foreign governments (at the national and subnational levels), civil society, international organizations, international financial institutions, subnational coastal communities, commercial and recreational fishing industry leaders, and the private sector, in a concerted effort—
 (1)to increase knowledge and raise awareness about— (A)the linkages between the sources of plastic waste, mismanaged waste, and marine debris; and
 (B)the upstream and downstream causes and effects of plastic waste, mismanaged waste, and marine debris on marine environments, marine wildlife, human health, and economic development;
 (2)to support— (A)strengthening systems for recovering, managing, reusing (to the extent practicable), and recycling plastic waste, marine debris, and microfiber pollution in the world’s oceans, emphasizing upstream waste management solutions—
 (i)to mitigate plastic waste at its source; and (ii)to prevent leakage of plastic waste into the environment;
 (B)advancing the utilization and availability of safe and affordable reusable alternatives to disposable plastic products in commerce, to the extent practicable, and with consideration for the potential impacts of such alternatives, and other efforts to prevent marine debris;
 (C)deployment of and access to advanced technologies to capture value from municipal solid waste streams through mechanical and other recycling systems;
 (D)access to information on best practices in waste management, options for waste system financing, and options for participating in public-private partnerships; and
 (E)implementation of management measures to reduce derelict fishing gear, the loss of fishing gear, and other sources of pollution generated from marine activities and to increase proper disposal and recycling of fishing gear; and
 (3)to work cooperatively with international partners— (A)on establishing—
 (i)measurable targets for reducing marine debris, lost fishing gear, and plastic waste from all sources; and
 (ii)action plans to achieve those targets with a mechanism to provide regular reporting; (B)to promote consumer education, awareness, and outreach to prevent marine debris;
 (C)to reduce marine debris by improving advance planning for marine debris events and responses to such events; and
 (D)to share best practices in waste management systems to prevent the entry of plastic waste into the environment.
					202.Prioritization of efforts and assistance to combat marine debris and improve plastic waste
			 management
 (a)In generalThe Secretary of State shall, in coordination with the Administrator of the United States Agency for International Development, as appropriate, and the officials specified in subsection (b)—
 (1)lead and coordinate efforts to implement the policy described in section 201; and (2)develop strategies and implement programs that prioritize engagement and cooperation with foreign governments, subnational and local stakeholders, and the private sector to expedite efforts and assistance in foreign countries—
 (A)to partner with, encourage, advise and facilitate national and subnational governments on the development and execution, where practicable, of national projects, programs and initiatives to—
 (i)improve the capacity, security, and standards of operations of waste management systems; (ii)monitor and track how well waste management systems are functioning nationwide, based on uniform and transparent standards developed in cooperation with municipal, industrial, and civil society stakeholders;
 (iii)identify waste management systems’ operational challenges and develop policy and programmatic solutions;
 (iv)end intentional or unintentional incentives for municipalities, industries, and individuals to improperly dispose of plastic waste; and
 (v)conduct outreach campaigns to raise public awareness of the importance of proper waste disposal; (B)to facilitate the involvement of municipalities and industries in improving solid waste reduction, collection, disposal, and reuse and recycling projects, programs, and initiatives;
 (C)to partner with and provide technical assistance to investors, and national and local institutions, including private sector actors, to develop new business opportunities and solutions to specifically reduce plastic waste and expand solid waste management best practices and waste collection services in foreign countries by—
 (i)maximizing the number of people and businesses, in both rural and urban communities, receiving reliable solid waste management services and using safe and responsible practices for properly disposing, including recycling or reusing waste materials;
 (ii)improving and expanding the capacity of foreign industries to responsibly manage waste; (iii)improving and expanding the capacity and transparency of tracking mechanisms for marine debris to reduce the impacts on the marine environment;
 (iv)eliminating incentives that undermine responsible waste management practices and lead to improper waste disposal practices and leakage;
 (v)building the capacity of countries— (I)to monitor, regulate, and manage waste, plastic waste, and pollution appropriately and transparently;
 (II)to encourage private investment in waste management, including collection services and responsible and beneficial reuse of plastic waste products; and
 (III)to encourage private investment, grow opportunities, and develop markets for recyclable, reusable, and repurposed plastic waste materials, and products with high levels of recycled plastic content, at both national and local levels; and
 (vi)promoting safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; and
 (D)to research, identify, and facilitate opportunities to promote collection and proper disposal of damaged or derelict fishing gear.
 (b)Officials specifiedThe officials specified in this subsection are the following: (1)The United States Trade Representative.
 (2)The Under Secretary. (3)The EPA Administrator.
 (4)The Director of the Trade and Development Agency. (5)The President and the Board of Directors of the Overseas Private Investment Corporation or the Chief Executive Officer and the Board of Directors of the United States International Development Finance Corporation, as appropriate.
 (6)The Chief Executive Officer and the Board of Directors of the Millennium Challenge Corporation. (7)The heads of such other agencies as the Secretary of State considers appropriate.
 (c)PrioritizationIn carrying out subsection (a), the officials specified in subsection (b) shall prioritize assistance to countries with—
 (1)rapidly developing economies; and (2)rivers and coastal areas that are the most severe sources of marine debris.
 (d)Effectiveness measurementIn prioritizing and expediting efforts and assistance under this section, the officials specified in subsection (b) shall use clear, accountable, and metric-based targets to measure the effectiveness of guarantees and assistance in achieving the policy described in section 201.
 (e)Rule of constructionNothing in this section may be construed to authorize the modification of or the imposition of limits on the portfolios of any agency or institution led by an official specified in subsection (b).
 203.United States leadership in international foraIn implementing the policy described in section 201, the President shall direct the United States representatives to appropriate international bodies and conferences (such as the United Nations Environment Programme, the Association of Southeast Asian Nations, the Asia Pacific Economic Cooperation, the Group of 7, the Group of 20, and the Our Ocean Conference) to use the voice, vote, and influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body—
 (1)commit to significantly increasing efforts to promote investment in well-designed waste management and plastic waste elimination and mitigation projects and services that increase access to safe waste management and mitigation services, in partnership with the private sector and consistent with the constraints of other countries;
 (2)address the waste management needs of individuals and communities where access to municipal waste management services is historically impractical or cost-prohibitive;
 (3)enhance coordination with the private sector— (A)to increase access to solid waste management services;
 (B)to utilize safe and affordable reusable alternatives to disposable plastic products, to the extent practicable;
 (C)to encourage and incentivize the use of recycled content; and (D)to grow economic opportunities and develop markets for recyclable, reusable, and repurposed plastic waste materials and other efforts that support the circular economy;
 (4)provide technical assistance to foreign regulatory authorities and governments to remove unnecessary barriers to investment in otherwise commercially-viable projects related to—
 (A)waste management including recycling; (B)the use of safe and affordable reusable alternatives to disposable plastic products, to the extent practicable; or
 (C)beneficial reuse of solid waste, plastic waste, plastic products, and refuse; (5)use clear, accountable, and metric-based targets to measure the effectiveness of such projects; and
 (6)engage international partners in an existing multilateral forum (or, if necessary, establish through an international agreement a new multilateral forum) to improve global cooperation on—
 (A)creating tangible metrics for evaluating efforts to reduce plastic waste and marine debris; (B)developing and implementing best practices for collecting, disposing, recycling, and reusing plastic waste, including building capacity for improving waste management at the national and subnational levels of foreign countries, particularly countries with little to no solid waste management systems, facilities, or policies in place;
 (C)encouraging the development of standards and practices, and increasing recycled content percentage requirements for disposable plastic products;
 (D)integrating tracking and monitoring systems into waste management systems; (E)fostering research to improve scientific understanding of—
 (i)how microfibers and microplastics may affect marine ecosystems, human health and safety, and maritime activities;
 (ii)changes in the amount and regional concentrations of plastic waste in the ocean, based on scientific modeling and forecasting;
 (iii)the role rivers, streams, and other inland waterways play in serving as conduits for mismanaged waste traveling from land to the ocean;
 (iv)effective means to eliminate present and future leakages of plastic waste into the environment; and (v)other related areas of research the United States representatives deem necessary;
 (F)encouraging the World Bank and other international finance organizations to prioritize efforts to combat marine debris;
 (G)collaborating on technological advances in waste management and recycled plastics; (H)growing economic opportunities and developing markets for recyclable, reusable, and repurposed plastic waste materials and other efforts that support the circular economy; and
 (I)advising foreign countries, at both the national and subnational levels, on the development and execution of regulatory policies, services, including recycling and reuse of plastic, and laws pertaining to reducing the creation and the collection and safe management of—
 (i)solid waste; (ii)plastic waste; and
 (iii)marine debris. 204.Enhancing international outreach and partnership of United States agencies involved in marine debris activities (a)FindingsCongress recognizes the success of the marine debris program of the National Oceanic and Atmospheric Administration and the Trash-Free Waters program of the Environmental Protection Agency.
 (b)Authorization of efforts To build foreign partnershipsThe Under Secretary and the EPA Administrator shall work with the Secretary of State and the Administrator of the United States Agency for International Development to build partnerships, as appropriate, with the governments of foreign countries and to support international efforts to combat marine debris.
 205.Negotiation of new international agreementsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report—
 (1)assessing the potential for negotiating new international agreements or creating a new international forum to reduce land-based sources of marine debris and derelict fishing gear, consistent with section 203;
 (2)describing the provisions that could be included in such agreements; and (3)assessing potential parties to such agreements.
 206.Consideration of marine debris in negotiating international agreementsIn negotiating any relevant international agreement with any country or countries after the date of the enactment of this Act, the President shall, as appropriate—
 (1)consider the impact of land-based sources of plastic waste and other solid waste from that country on the marine and aquatic environment; and
 (2)ensure that the agreement strengthens efforts to eliminate land-based sources of plastic waste and other solid waste from that country that impact the marine and aquatic environment.
				IIIImproving domestic infrastructure to prevent marine debris
 301.DefinitionsIn this title: (1)Intended use planThe term intended use plan means a plan developed by a State under section 303(c)(1).
 (2)StateThe term State means— (A)a State;
 (B)an Indian Tribe; (C)the District of Columbia; and
 (D)a territory or possession of the United States. (3)State loan fundThe term State loan fund means a waste management revolving loan fund established by a State under section 303(a)(2)(B).
 (4)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 302.Strategy for improving waste management, recycling, and water management (a)In generalNot later than 1 year after the date of enactment of this Act, the EPA Administrator shall, in consultation with stakeholders, develop a strategy to improve waste management and recycling infrastructure, particularly for waste management and recycling infrastructure systems not meeting national standards under subtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) and other waste standards, for the purpose of reducing potential leakage of plastic waste and other solid waste into waterways and oceans.
 (b)ReleaseOn development of the strategy under subsection (a), the EPA Administrator shall— (1)distribute the strategy to States and units of local government; and
 (2)make the strategy publicly available for use by— (A)for-profit private waste management and recycling entities; and
 (B)other nongovernmental entities. (c)Sense of CongressIt is the sense of Congress that the strategy under subsection (a) should include guidance, for the purpose of reducing potential leakage of plastic waste and other solid waste into waterways and oceans, relating to—
 (1)the harmonization of waste collection protocols; (2)the harmonization of recycling protocols for municipal recycling programs, including—
 (A)best practices for the collection of residential recyclables; (B)improved quality and sorting of recyclable materials through opportunities such as—
 (i)education and awareness programs; (ii)improved infrastructure, including new equipment and innovative technologies for processing of recyclable materials;
 (iii)enhanced markets for recycled material; and (iv)standardized measurements; and
 (C)increasing capacity for more types of plastic (including plastic films) and other materials to be collected, processed, and recycled or repurposed into usable materials or products;
 (3)the development of new strategies and programs that prioritize engagement and cooperation with States and the private sector to expedite efforts and assistance in States to partner with, encourage, advise, and facilitate the development and execution, where practicable, of projects, programs, and initiatives—
 (A)to improve the capacity, security, and standards of operations of waste management systems; (B)to monitor and track how well waste management systems are functioning, based on uniform and transparent standards developed in cooperation with municipal, industrial, Federal, and civil society stakeholders;
						(C)
 (i)to identify the operational challenges of waste management systems; and (ii)to develop policy and programmatic solutions to those challenges; and
 (D)to end intentional and unintentional incentives for municipalities, industries, and individuals to improperly dispose of municipal solid waste; and
 (4)strengthening markets for products with high levels of recycled plastic content. (d)Complementary activitiesIt is the sense of Congress that the strategy developed under subsection (a) should include guidance on activities that are complementary to the activities described in subsection (c), such as—
 (1)reducing waste at the source of the waste, including anti-litter initiatives; (2)developing effective trash provisions for—
 (A)national pollutant discharge elimination system permits issued to municipal separate storm sewer systems under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342); and
 (B)stormwater management plans; (3)capturing trash at stormwater inlets, stormwater outfalls, or in bodies of water;
 (4)providing education and outreach relating to trash movement and reduction; and (5)monitoring or modeling waste flows and the reduction of waste resulting from the implementation of best management practices.
					303.Waste management State revolving funds
				(a)Block grants to States To establish loan funds
 (1)In generalThe EPA Administrator shall offer to enter into agreements with eligible States to make capitalization block grants, including letters of credit, to the States under this subsection—
 (A)to support improvements to local waste management systems, including traditional and innovative recycling and reuse technologies;
 (B)to assist local waste management authorities in making improvements to local waste management systems—
 (i)to meet waste management standards under subtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.), particularly with respect to systems falling significantly below national standards under that subtitle, as determined by the EPA Administrator; and
 (ii)to implement the strategy developed under section 302(a); (C)to deploy waste interceptor technologies, such as trash wheels and litter traps, to manage the collection and cleanup of aggregated waste from waterways; and
 (D)for such other purposes as the EPA Administrator determines to be appropriate. (2)EligibilityTo be eligible to receive a capitalization block grant under this subsection, a State shall—
 (A)enter into a capitalization agreement with the EPA Administrator under paragraph (1); and (B)establish a waste management revolving State loan fund.
 (3)DepositFunds from a capitalization block grant to a State under this subsection shall be deposited in the State loan fund established by the State.
 (4)PeriodFunds from a capitalization block grant to a State under this subsection shall be available to the State for obligation—
 (A)during the fiscal year for which the funds are authorized; and (B)during the following fiscal year.
 (5)AllotmentFunds made available to carry out this section shall be allotted to States at the discretion of the EPA Administrator.
 (6)ReallotmentAny funds not obligated by a State by the last day of the period for which the block grants are available shall be reallotted in accordance with paragraph (5).
					(b)Use of funds
 (1)In generalAmounts deposited in a State loan fund, including loan repayments and interest earned on the amounts, shall be used only—
 (A)for providing loans or loan guarantees; (B)for outcomes-based or performance payments; or
 (C)as a source of reserve and security for leveraged loans. (2)LimitationsLoans or loan guarantees made by a State under paragraph (1)(A)—
 (A)may be used only for expenditures of a type or category that the EPA Administrator has determined, through guidance, will—
 (i)facilitate compliance with an intended use plan; or (ii)otherwise significantly further the purposes described in subparagraphs (A) through (C) of subsection (a)(1); and
 (B)may not be used for the acquisition of real property or an interest in real property, unless the acquisition is—
 (i)integral to an intended use plan; and (ii)from a willing seller.
							(c)Intended use plans
 (1)In generalAfter providing for public review and comment, each State that has entered into a capitalization agreement under subsection (a)(1) annually shall prepare a plan that identifies the intended uses of the amounts available from the State loan fund of the State.
 (2)ContentsAn intended use plan shall include— (A)a list of the projects to be carried out by entities receiving the loans in the first fiscal year that begins after the date of the intended use plan, including a description of the project;
 (B)a description of how the funds will support disadvantaged communities; (C)the criteria and methods established for the use of the funds; and
 (D)a description of the financial status of the State loan fund and the short- and long-term goals of the State loan fund.
 (3)List of projectsEach State, after notice and opportunity for public comment, shall publish, and periodically update, a list of projects in the State that are eligible for assistance under this section, including—
 (A)the priority assigned to each project; and (B)to the maximum extent practicable, the expected funding schedule for each project.
						(d)Fund management
 (1)In generalEach State loan fund shall be established, maintained, and credited with repayments and interest, and the fund corpus shall be available in perpetuity in accordance with this section.
 (2)Investment authorizedTo the extent amounts in the State loan fund of a State are not required for current obligation or expenditure, the amounts shall be invested in interest bearing obligations.
 (e)State contributionsEach capitalization agreement entered into under subsection (a)(1) shall require that the State deposit in the State loan fund from State funds an amount equal to not less than 20 percent of the total amount of the block grant to be made to the State on or before the date on which the block grant payment is made to the State.
				(f)Administration of State loan fund
 (1)In generalEach State annually may use not greater than 4 percent of the funds allotted to the State under this section to cover the reasonable costs of administration of the programs under this section, including the recovery of reasonable costs expended to establish a State loan fund that are incurred after the date of enactment of this Act.
 (2)Guidance and regulationsThe EPA Administrator shall issue guidance and promulgate regulations as are necessary to carry out this section, including guidance and regulations—
 (A)to ensure that each State commits and expends funds allotted to the State under this section as efficiently as practicable in accordance with this section and applicable State law;
 (B)to prevent waste, fraud, and abuse; and (C)to ensure that the States receiving block grants under this section use accounting, audit, and fiscal procedures that conform to generally accepted accounting standards.
 (3)State reportNot less frequently than every 2 years, each State administering a State loan fund under this section shall submit to the EPA Administrator a report describing the activities carried out under this section, including the findings of the most recent audit of the State loan fund and the entire State allotment.
 (4)AuditsThe EPA Administrator shall periodically audit all State loan funds established by, and all other amounts allotted to, the States in accordance with procedures established by the Comptroller General of the United States.
					(g)Applicability of Federal law
 (1)In generalThe EPA Administrator shall ensure that all laborers and mechanics employed on projects funded directly, or assisted in whole or in part, by a State loan fund established by this section shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code.
 (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such amounts as are necessary for each of fiscal years 2020 through 2025.
				304.Grant programs
				(a)Waste management infrastructure grant program
 (1)In generalThe EPA Administrator may provide grants to units of local government, Indian Tribes, and local waste management systems—
 (A)to assist those entities in making improvements to waste management systems— (i)to meet waste management standards established under subtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.); and
 (ii)to implement the strategy developed section 302(a); and (B)to support improvements to local waste management systems, including traditional and innovative recycling and reuse technologies.
 (2)ApplicationsTo be eligible to receive a grant under paragraph (1), an applicant shall submit to the EPA Administrator an application at such time, in such manner, and containing such information as the EPA Administrator may require.
					(b)Drinking water infrastructure grants
 (1)In generalThe EPA Administrator may provide competitive grants to units of local government (including units of local government that own treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292))), Indian Tribes, and public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), as applicable, to support improvements in removing plastic waste from drinking water, including planning, design, construction, technical assistance, and planning support for operational adjustments.
 (2)PreferenceIn making grants under paragraph (1), the EPA Administrator shall give preference to applicants that—
 (A)seek to improve the removal of microplastics, including microfibers, from drinking water; and (B)have demonstrated prior commitment and success in reducing other pollution sources in drinking water, such as lead and other contaminants.
 (3)ApplicationsTo be eligible to receive a grant under paragraph (1), an applicant shall submit to the EPA Administrator an application at such time, in such manner, and containing such information as the EPA Administrator may require.
					(c)Wastewater infrastructure grants
 (1)In generalThe EPA Administrator may provide grants to units of local government (including units of local government that own treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292))) and public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), as applicable, to support improvements in removing plastic waste from wastewater.
 (2)PreferenceIn making grants under paragraph (1), the EPA Administrator shall give preference to applicants that—
 (A)seek to improve the removal of microplastics, including microfibers, from wastewater; and (B)have demonstrated prior commitment and success in reducing other pollution sources in wastewater, such as nutrient pollution and other contaminants.
 (3)ApplicationsTo be eligible to receive a grant under paragraph (1), an applicant shall submit to the EPA Administrator an application at such time, in such manner, and containing such information as the EPA Administrator may require.
					(d)Trash-Free waters grants
 (1)In generalThe EPA Administrator may provide grants to political subdivisions of States and units of local government, Indian Tribes, and nonprofit organizations—
 (A)to support projects to reduce the quantity of trash in bodies of water by reducing the quantity of trash at the source of the trash, including anti-litter initiatives;
 (B)to enforce local trash ordinances; (C)to implement the trash provisions of a national pollutant discharge elimination system permit issued to a municipal separate storm sewer system under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342);
 (D)to capture trash at stormwater inlets, stormwater outfalls, or in bodies of water; (E)to provide education and outreach about trash movement and reduction; and
 (F)to monitor or model flows of trash, including monitoring or modeling a reduction in trash as a result of the implementation of best management practices for the reduction of trash in sources of drinking water.
 (2)ApplicationsTo be eligible to receive a grant under paragraph (1), an applicant shall submit to the EPA Administrator an application at such time, in such manner, and containing such information as the EPA Administrator may require.
					(e)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there are authorized to be appropriated such sums as are necessary to carry out this section.
					(2)No impact on other Federal funds
 (A)In generalNo funds shall be made available under paragraph (1) to carry out subsections (b) and (c) in a fiscal year if the total amount made available to carry out the programs described in subparagraph (B) for that fiscal year is less than the total amount made available to carry out the programs described in subparagraph (B) for fiscal year 2019.
 (B)Programs describedThe programs referred to in subparagraph (A) are— (i)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
 (ii)programs for assistance for small and disadvantaged communities under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); and
 (iii)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
							305.Study on repurposing plastic waste in infrastructure
 (a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) and the EPA Administrator shall seek to jointly enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies will—
 (1)conduct a study of the feasibility and advisability of innovative uses of plastic waste in roadways, bridges, and other infrastructure; and
 (2)as part of the study under paragraph (1)— (A)identify international examples of—
 (i)the use of materials described in that paragraph; and (ii)projects in which the use of plastic waste has been applied;
 (B)assess the economic benefits, if any, including employment opportunities, to municipalities and States in investing in innovative reuse of plastic waste in infrastructure; and
 (C)if the National Academies consider uses described in that paragraph to be advisable, make recommendations with respect to what Federal testing standards and other barriers may need to be addressed to enable those uses, including with respect to ensuring human health and safety.
 (b)Report requiredNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under subsection (a).
				(c)Grant program
 (1)In generalIf the National Academies consider the innovative uses of plastic waste described in subsection (a)(1) to be advisable, and the Secretary agrees, the Secretary shall establish a grant program to encourage those uses.
 (2)Demonstration projectsIf the Secretary establishes a grant program under paragraph (1), the Secretary shall carry out the grant program by selecting, through a competitive process, not more than 5 projects to demonstrate the uses described in subsection (a)(1), each of which shall be located in a different region of the United States.
 (3)ReportNot later than 180 days after the date on which the last demonstration project, if any, is completed under paragraph (2), the Secretary shall submit to Congress a report summarizing the results of the demonstration projects, including—
 (A)the total quantity of plastic waste redirected from the waste stream into infrastructure; (B)the durability of the infrastructure constructed with plastic waste; and
 (C)any cost savings achieved through the use of plastic waste in the demonstration projects. (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.
				306.Study on options to advance technologies for converting plastic waste to chemicals, feedstocks, and
			 other products
 (a)In generalThe EPA Administrator shall seek to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies will conduct a study on options to advance technologies (including pyrolysis, hydropyrolysis, methanolysis, gasification, and enzymatic breakdown) for converting plastic waste to useful products, such as chemicals, feedstocks, fuels, and energy.
 (b)InclusionsAs part of the study under subsection (a), the National Academies shall conduct an evaluation of— (1)the air emissions associated with technologies described in that subsection; and
 (2)an evaluation of the ability of those technologies to become cost-competitive with other options for obtaining source materials or producing energy.
 (c)Report requiredNot later than 2 years after the date of the enactment of this Act, the EPA Administrator shall submit to Congress a report on the study conducted under subsection (a).
				307.Study on effects of microplastics in food supplies and sources of drinking water
 (a)In generalThe EPA Administrator, in consultation with the Under Secretary, shall seek to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies will conduct a human health and environmental risk assessment on microplastics, including microfibers, in food supplies and sources of drinking water.
 (b)Report requiredNot later than 2 years after the date of the enactment of this Act, the EPA Administrator shall submit to Congress a report on the study conducted under subsection (a) that includes—
 (1)a science-based definition of microplastics that can be adopted in federally supported monitoring and future assessments supported or conducted by a Federal agency;
 (2)recommendations for standardized monitoring, testing, and other necessary protocols relating to microplastics;
					(3)
 (A)an assessment of whether microplastics are currently present in the food supplies and sources of drinking water of United States consumers; and
 (B)if the assessment under subparagraph (A) is positive— (i)the extent to which microplastics are present in the food supplies and sources of drinking water; and
 (ii)an assessment of the type, source, prevalence, and risk of microplastics in the food supplies and sources of drinking water;
 (4)an assessment of the risk posed, if any, by the presence of microplastics in the food supplies and sources of drinking water of United States consumers that includes—
 (A)an identification of the most significant sources of those microplastics; and (B)a review of the best available science to determine any potential hazards of microplastics in the food supplies and sources of drinking water of United States consumers; and
 (5)a measurement of— (A)the quantity of environmental chemicals that absorb to microplastics; and
 (B)the quantity described in subparagraph (A) that would be available for human exposure through food supplies or sources of drinking water.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 308.Report on eliminating barriers to increase the collection of recyclable materialsNot later than 1 year after the date of enactment of this Act, the EPA Administrator shall submit to Congress a report describing—
 (1)the economic, technological, resource availability, or other barriers to increasing the collection of recyclable materials; and
 (2)recommendations to overcome the barriers described under paragraph (1). 309.Report on economic incentives to spur development of new end-use markets for recycled plasticsNot later than 1 year after the date of enactment of this Act, the EPA Administrator shall submit to Congress a report describing the most efficient and effective economic incentives to spur the development of additional new end-use markets for recyclable plastics, including the use of increased recycled content by manufacturers in the production of plastic goods and packaging.
			